t c memo united_states tax_court mordechai orian petitioner v commissioner of internal revenue respondent global horizons inc petitioner v commissioner of internal revenue respondent docket nos 26466-07l 10791-08l filed date ps filed petitions for judicial review pursuant to sec_6320 and or i r c in response to determinations by r that lien and levy action was appropriate held r’s filing of the lien and levy to protect the government’s interest does not constitute an abuse_of_discretion r’s determination to proceed with collection action is sustained mordechai orian pro_se in docket no 26466-07l mordechai orian an officer for petitioner in docket no 10791-08l elaine fuller for respondent memorandum findings_of_fact and opinion wherry judge these consolidated cases are before the court on petitions for review of notices of determination concerning collection action s under sec_6320 and or notices of determination petitioner mordechai orian mr orian seeks judicial review of respondent’s determination to proceed with a filed lien and a proposed levy these collection actions concern mr orian’s sec_6672 penalty resulting from global horizons inc ’s unpaid employment_taxes with respect to form_943 employer’s annual federal tax_return for agricultural employees for all four quarters of the taxable_year review is also sought with respect to respondent’s determination to proceed with a proposed levy against petitioner global horizons inc global horizons with respect to its unpaid form_943 employment_taxes for all four quarters of the taxable_year the issues for decision are whether mr orian is precluded from contesting his underlying liability under sec_6330 whether petitioners’ challenge to application of payments for the tax_year constitutes an impermissible challenge 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended whether respondent’s determination to proceed with a proposed lien and a levy concerning mr orian’s sec_6672 trust fund recovery penalty constitutes an abuse_of_discretion and whether respondent’s determination to proceed with a proposed levy concerning global horizons’ employment_tax liability constitutes an abuse_of_discretion findings_of_fact some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed mr orian resided in california and global horizons was a california corporation with its principal business address in los angeles california during the year at issue mr orian was a shareholder and president of global horizons a company in the business of obtaining workers for temporary jobs primarily agricultural global horizons filed form sec_941 employer’s quarterly federal tax_return for the periods ending march june and date global horizons subsequently submitted amended form sec_941 and form sec_941c supporting statement to correct information for the periods ending march june and date global horizons also filed its form_943 tax_return for the tax_year abatements of tax were processed for the periods ending march and date with regard to the date abatement dollar_figure was applied to global horizons’ unpaid form_941 employment_tax liabilities the remaining dollar_figure was applied to global horizons’ form_941 employment_tax liabilities for the period ending date the dollar_figure date abatement together with dollar_figure of overpaid form_943 tax for the period ending date a dollar_figure date payment less a dollar_figure date refund were applied as follows dollar_figure to tax interest penalty and costs for form_941 tax for date dollar_figure to global horizons’ unpaid form_940 employer’s annual federal unemployment futa_tax return tax for the period ending date and dollar_figure to global horizons’ unpaid form_941 employment_tax liabilities for the period ending date the remainder of the date abatement dollar_figure was applied to global horizons’ unpaid form_943 employment_tax liabilities for the period ending date an additional abatement of dollar_figure was stipulated by the parties and is still due with respect to the amended form_941 and the form 941c submitted by global horizons for the period ending date this abatement should be applied to global horizons’ form_943 liability for the taxable_year global horizons made payments and tax deposits totaling dollar_figure with respect to its form_941 employment_tax liability for the taxable_year a tax deposit penalty of dollar_figure was assessed against global horizons with respect to its form_941 tax_liability for global horizons’ form_941 filed for the period ending date reported a liability of dollar_figure without any consideration of the dollar_figure tax deposit penalty and an overpayment of dollar_figure while respondent’s records indicate an overpayment of dollar_figure global horizons requested that the overpayment of dollar_figure be applied to its form_943 liability presumably for however respondent initially applied the overpayment to global horizons’ form_941 employment_tax return for the period ending date and then to global horizons’ form_943 liability in the amount of dollar_figure 2the record does not disclose the basis for the dollar_figure difference before consideration of the dollar_figure tax deposit penalty after consideration of the penalty the difference is dollar_figure which arises from the claimed amount of total_tax deposits that global horizons’ form_941 indicates was dollar_figure while respondent’s records indicate the amount was dollar_figure as global horizons has failed to show how its deposit total was derived or file a brief in these cases we shall accept respondent’s dollar_figure amount 3the record in these cases does not contain a computer transcript or form_4340 certificate of assessments payments and other specified matters for global horizons’ date form_941 tax_liability therefore the court cannot verify that continued on account of an alleged unpaid form_940 and form_943 liabilities for the tax_year a final notice_of_intent_to_levy and notice of your right to a hearing cdp levy notice was sent to global horizons on date global horizons timely filed a form request for a collection_due_process_hearing cdp hearing request at its collection_due_process_hearing cdp hearing global horizons asserted that the liability on its form_943 was incorrectly reported global horizons claimed its form_943 liability for the tax_year should be reduced because some of its workers were h-2a visa holders who were exempt from income and employment_taxes additionally global horizons questioned whether all its credits had been properly applied to its form_943 liability for the tax_year no resolution of the underlying liability was reached and global horizons did not provide financial information with which a collection alternative could be considered accordingly a notice_of_determination sustaining the proposed levy action was issued to global horizons on date continued all overpayments were properly credited however because petitioners failed to raise this issue at trial or file a brief in these cases the court accepts the record as it stands 4at the time the cdp levy notice was sent global horizons also had an unpaid form_940 tax_liability for the tax_year this liability has since been paid also because of global horizons’ allegedly unpaid form_943 liability for the tax_year letter notice of proposed assessment proposed assessment of the 100-percent responsible_person penalty pursuant to sec_6672 was sent to mr orian at his last_known_address on date by certified mail mr orian did not file a timely protest with regard to the proposed assessment and a_trust fund recovery penalty of dollar_figure was assessed against him on date with respect to global horizons’ form_943 liability for the tax_year a cdp levy notice was sent to mr orian at his last_known_address on date and mr orian on date timely filed a cdp hearing request with respect to the cdp levy notice on date letter notice_of_federal_tax_lien and your right to a hearing cdp lien notice was sent to mr orian on june or mr orian timely filed a cdp hearing request with respect to the cdp lien notice at his cdp hearing on date mr orian disputed the underlying tax_liabilities claiming that the form_943 as filed was incorrect because some of global horizons’ workers were h-2a visa holders respondent’s settlement officer concluded orian is not precluded from raising arguments regarding the 5the form is stamped as received on date but the settlement officer’s memorandum attached to the notice_of_determination indicates that a faxed copy was received by the internal_revenue_service on date underlying liability as a part of this cdp hearing and stated further the file contains no evidence that orian actually received the proposed notices l-1153 form by certified mail mr orian presented forms 1099-misc miscellaneous income form_1099 in support of his assertion that the amounts paid to h-2a visa holders were not subject_to income and employment_tax and that the trust fund amount assessed against him should be reduced at his cdp hearing mr orian also requested collection alternatives including an offer-in- compromise and questioned whether payments made by global horizons toward its form_941 tax_liability had been applied properly no resolution of the underlying liability was reached during mr orian’s cdp hearing at the time of his cdp hearing mr orian had not filed his individual income_tax returns for the taxable years and the notice_of_determination indicates in the attached settlement officer’s memorandum that mr orian was advised that in order to qualify for collection alternatives he would need to file his outstanding and past due and federal_income_tax returns furnish financial information including a form a collection information statement for wage earners and self- employed individuals and if appropriate form 433-b collection information statement for businesses with all supporting documentation and for an offer-in-compromise file form_656 offer_in_compromise because none of these requirements was met by the date deadline the settlement officer recommended and the internal_revenue_service office of appeals appeals held that petitioners did not qualify for collection alternatives notices of determination concerning collection action for the filed lien and the proposed levy were sent to mr orian on october and respectively i mr orian’s underlying liability opinion sec_6320 and b provides that a taxpayer shall be notified in writing by the commissioner of the filing of a notice_of_federal_tax_lien and provided with an opportunity for an administrative hearing an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 sec_6331 authorizes the commissioner to levy upon property or property rights of a taxpayer liable for taxes who fails to pay those taxes within days after a notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to unpaid tax_liability only if the commissioner has given written notice to the taxpayer days before the levy sec_6330 requires the commissioner to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the levy is begun if an administrative hearing is requested in a lien or levy case the hearing is to be conducted by the appeals_office sec_6320 sec_6330 at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the taxpayer may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the proposed levy and alternative means of collection sec_6330 see also 114_tc_604 114_tc_176 taxpayers are expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6320-1 sec_301_6330-1 proced admin regs if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo sego v commissioner supra pincite goza v commissioner supra pincite we review any other administrative determination regarding the proposed collection action for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite if raised at a hearing by the taxpayer a taxpayer’s underlying liability is properly at issue in a sec_6330 collection case if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 a taxpayer generally is treated as not having had an opportunity to dispute a liability that is self reported as due on a return 122_tc_1 however a taxpayer cannot challenge an underlying liability in a cdp hearing and therefore this court cannot review that liability if the taxpayer received a notice_of_deficiency or otherwise had a previous opportunity to dispute the underlying liability sec_6330 mr orian claims he never received the proposed assessment similarly respondent argues that the proposed assessment was sent by certified mail to mr orian at his last_known_address but he did not avail himself of his opportunity to contest the proposed assessment within the time prescribed on these facts respondent asserts that mr orian is barred from bringing his underlying liability before the court because the assessment against mr orian was a_trust fund penalty respondent properly issued a proposed assessment under sec_6672 rather than a notice_of_deficiency see sec_6212 sec_6672 in respondent’s opinion a sec_6672 notice provides a taxpayer with the means for protesting a proposed trust fund penalty assessment administratively with the commissioner see sec_301 e q a-e2 proced admin regs see also 132_tc_301 it follows that where a taxpayer has not received a sec_6672 notice or in this case the proposed assessment then that taxpayer has not been afforded an opportunity to dispute the underlying tax_liability documentary_evidence of mailing may suffice as proof that a notice_of_deficiency was properly mailed to a taxpayer 94_tc_82 when a proposed assessment is mailed the commissioner must follow the same mailing procedures that are provided for notices of deficiency in sec_6212 sec_6672 hence the same evidence that establishes that the commissioner mailed a notice_of_deficiency to a taxpayer’s last_known_address is sufficient to establish that the commissioner properly sent a proposed assessment mason v commissioner supra pincite hickey v commissioner tcmemo_2009_2 respondent has established that a proposed assessment was sent by certified mail to mr orian’s last_known_address that it was not returned and that according to the u s postal service’s web site it was delivered on date while mr orian testified that he had no memory of receiving the letter and was frequently out of town actual personal receipt of the proposed assessment following its delivery to the taxpayer’s home is not required in order to prove that the commissioner provided the required preliminary notice hickey v commissioner supra accordingly mr orian has not met the burden_of_proof requirements to overcome the presumption that he received the proposed assessment because respondent has met the requirements of sec_6672 the court finds that mr orian otherwise had an opportunity to contest his underlying liability see pough v commissioner t c ___ ___ slip op pincite consequently mr orian’s liability for the trust fund penalty is not properly in issue and we review respondent’s determination of the proposed collection actions against mr orian for abuse_of_discretion ii application of payments respondent argues that both petitioners are precluded from challenging the manner in which payments made by global horizons were applied respondent asserts that global horizons is precluded from pursuing this issue because it did not raise the issue at its cdp hearing and mr orian is precluded because the issue constitutes an impermissible challenge to his underlying liability in reviewing for abuse_of_discretion under sec_6330 generally the court may consider only arguments issues and other matters that were raised at the cdp hearing or otherwise brought to the attention of appeals 129_tc_107 118_tc_488 see also 130_tc_115 when determining whether a taxpayer is entitled to relief under sec_6015 the court may consider evidence introduced at trial but not included in the administrative record sec_301_6330-1 q a-f3 proced admin regs according to the record both mr orian and global horizons questioned at their respective cdp hearings whether all credits and payments made by global horizons with regard to its tax_liability had been properly applied to its form_943 liability the court considers that a challenge to the application of payments to the taxpayer’s overall liability is sufficient to preserve the issue for review we disagree with respondent that because petitioners did not specifically dispute the allocation of payments to the non-trust fund as opposed to the trust fund portion of the tax during the cdp hearings they are precluded from raising the issue with the court this court held in kovacevich v commissioner tcmemo_2009_160 that questions about whether a particular check was properly credited to a particular taxpayer’s account for a particular tax_year are not challenges to his underlying tax_liability see also 125_tc_14 the court in kovacevich v commissioner supra note distinguished instances in which taxpayers assert they are due refunds from prior years as these types of challenges are considered a challenge to the taxpayer’s underlying liability see also 129_tc_58 116_tc_60 petitioners like the taxpayers in kovacevich are questioning the application of payments not claiming they are due refunds accordingly the court finds that neither petitioner is barred from challenging respondent’s application of payments with regards to global horizons’ tax_liability consequently we review respondent’s application of payments for abuse_of_discretion see sego v commissioner t c pincite goza v commissioner t c pincite petitioners contend that respondent was obliged to apply payments made towards global horizons’ form_941 tax_liability for the first second third and fourth quarters of against the balance of its form_943 trust fund tax_liability for specifically petitioners allege that the abatements of tax credited to global horizons because of overpayments of its form_941 tax_liability for the periods ending march and date should have been credited to its form_943 tax_liability additionally petitioners claim that respondent’s disregard of global horizons’ request that the overpayment of dollar_figure for its date form_941 tax_liability be applied to its form_943 liability for is an abuse_of_discretion when a taxpayer owing more than one tax or owing tax for more than one year makes voluntary payments to the commissioner he or she may by specific written directions assign the application of those payments to any portion of the liability 69_f3d_394 9th cir 808_f2d_411 5th cir 326_f2d_451 10th cir see also revproc_2002_26 2002_1_cb_746 under the voluntary payment rule when a taxpayer who has outstanding tax_liabilities voluntarily makes a payment the commissioner usually will honor the taxpayer’s request as to how to apply that payment 64_f3d_1516 11th cir however sec_6402 and the regulations promulgated thereunder demonstrate that a taxpayer’s right to designate the application of his voluntary payment does not extend to an overpayment reported on a return sec_6402 allows the commissioner to credit an overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and subject_to certain limitations refund any balance to the person in lieu of a refund a taxpayer can instruct the commissioner to credit his overpayment against the estimated_tax for the taxable_year immediately succeeding the year of the overpayment sec_301_6402-3 proced admin regs the commissioner need only refund or apply to the taxpayer’s estimated_tax that portion of the overpayment that exceeds the taxpayer’s outstanding liability for any_tax sec_301_6402-3 proced admin regs see n states power co v united_states 73_f3d_764 8th cir ‘ section a plainly gives the commissioner the discretion to apply overpayments to any_tax liability ’ quoting united_states v ryan supra pincite 34_f3d_536 7th cir sec_6402 leaves to the commissioner’s discretion whether to apply overpayments to delinquencies or to refund them to the taxpayer respondent’s partial application of global horizons’ overpayment to its and form_941 tax_liabilities falls within respondent’s authority to credit overpayments to any liability for any_tax year and therefore was proper and not an abuse_of_discretion see also bryant v commissioner tcmemo_2009_78 affd ___ fed appx ___ 6th cir date richmond v commissioner tcmemo_2005_238 iii abuse_of_discretion in the light of our conclusions supra regarding challenges to the underlying liabilities and application of payments disposition of these cases rests upon whether the record reflects an abuse_of_discretion on the part of respondent in determining to proceed with collection efforts in the form of the filed lien and the proposed levies under this standard action constitutes an abuse_of_discretion where it is arbitrary capricious or without sound basis in fact or law 112_tc_19 the court considers whether the commissioner committed an abuse_of_discretion in rejecting a taxpayer’s position with respect to any relevant issues including those items enumerated in sec_6330 ie spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law freije v commissioner t c pincite at the hearing generally the appeals officer must consider the above-stated issues raised by the taxpayer verify that the requirements of applicable law and administrative procedure have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 consequently an appeals officer must verify that the underlying tax was properly assessed an appeals officer may rely on a computer transcript or form_4340 certificate of assessments payments and other specified matters to verify that a valid assessment was made and that a notice_and_demand for payment was sent to the taxpayer in accordance with sec_6303 118_tc_162 schaper v commissioner tcmemo_2002_203 schroeder v commissioner tcmemo_2002_190 absent a showing of irregularity a transcript that shows such information is sufficient to establish that the procedural requirements of sec_6330 have been met nestor v commissioner supra pincite see sec_6330 it is ordinarily not an abuse_of_discretion for an appeals officer to reject an offer-in-compromise and sustain the commissioner’s proposed collection action where the taxpayer has failed to submit requested financial information timely see eg shanley v commissioner tcmemo_2009_17 citing prater v commissioner tcmemo_2007_241 chandler v commissioner tcmemo_2005_99 and roman v commissioner t c memo petitioners raised no issues at their respective cdp hearings other than the application of the h-2a visas of global horizons’ employees and the proper allocation of payments to global horizons’ employment_tax liability the appeals settlement officer assigned to mr orian’s cdp hearing reviewed the documentation provided to substantiate the h-2a visas namely the forms the appeals settlement officer questioned the accuracy of the social_security numbers and addresses listed on the forms and noted his enormous trepidation with regard to any abatement of global horizons’ form_943 liability based on the documentation provided petitioners presented no further documentation to substantiate the application of h-2a employee visas to the abatement of the form_943 tax_liability following mr orian’s cdp hearing the appeals settlement officer conducted a thorough investigation of the application of credits generated by global horizons’ payments for its form_941 liability to its form_943 liability for the tax_year including a review of the applicable forms the appeals settlement officer determined that respondent had followed all correct procedures in the assertion and the computation of the trust fund penalty assessed against mr orian the appeals settlement officer assigned to global horizons’ cdp hearing also thoroughly reviewed the forms she too determined that respondent followed all correct procedures and verified the accuracy of the levy proposed against global horizons the court has reviewed the record in particular the forms for petitioners’ tax_year and finds that the procedural requirements of sec_6330 have been met see sec_6330 sec_301_6330-1 proced admin regs the request for a cdp hearing submitted by global horizons did not articulate a desire for any specific collection action although the two requests submitted by mr orian proposed both an offer-in-compromise and an installment arrangement however mr orian never submitted a proposal for payment or resolution of the unpaid trust fund liability during his cdp hearing additionally petitioners provided no financial information at their cdp hearings and they were not in filing compliance during the time their cdp cases were pending before appeals accordingly both appeals settlement officers determined to proceed with the lien and levy actions and did not entertain an installment_agreement or other collection alternatives because petitioners failed to fulfill two prerequisites for consideration of such alternatives submission of financial information sufficient to enable the commissioner to evaluate collection potential and a showing of compliance with obligations to make estimated_tax payments for the following year in the light of this history and on this record respondent committed no abuse_of_discretion in concluding that petitioners would not be eligible for an offer-in-compromise or a similar collection alternative in conclusion the facts of these cases do not establish any abuse_of_discretion on respondent’s part the court will sustain respondent’s proposed collection actions as to the tax_year the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing appropriate orders and decisions will be entered
